Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a product, classified in A61M25/104.
II. Claims 17-20, drawn to a process of using the product, classified in A61F2/958.
Inventions in claims 1-16 and claims 17-20 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product in claims 1-16 can be used in a blood vessel rather than the airways of a patient and the method in claims 17-20 can be practiced with another product such as a stent or delivery catheter. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); and/or the prior art applicable to one species would not likely be applicable to another species. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Andrew Ulmer on 01/01/2021 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldberger (US Patent No. 4909252).

Regarding claim 1, Goldberger teaches a system (Figures 1 and 3a-3c) for dilating a stenotic region of an airway of a patient (Col 3, lines 14-27, can be used in stenotic region of the airway), the system (Figure 1) comprising:(a) a stylet/guidewire (19); and (b) a dilation catheter (Figures 3a-3c) comprising: (i) a catheter shaft (28) having proximal and distal portions, wherein the catheter shaft defines: (A) a shaft lumen (17) configured to receive at least a portion of the stylet (19) therethrough, wherein the shaft lumen is axially aligned with a first longitudinal axis (Figure 3a below, red x), and (B) an inflation lumen (15), and (ii) an inflatable balloon (36) operatively coupled with the distal portion of the catheter shaft (28) and in fluid communication with the inflation lumen (15) of the catheter shaft (Col 3, lines 48-62), wherein the inflatable balloon (36) is configured to transition between non-expanded and expanded configurations (Col 4, lines 3-18) using the inflation lumen (15), and wherein the inflatable balloon (36) has an outer perimeter (30) configured to contact the stenotic region of the airway when in the expanded configuration, wherein the inflatable balloon (36) includes a pass-through lumen (32) that is axially aligned with a second longitudinal axis (Figure 3a below, green x) that is laterally offset a distance from the first longitudinal axis (red x), and wherein the pass-through lumen (32) is disposed completely within the outer perimeter (30) of the inflatable balloon (36). 
Regarding claim 2, Goldberger teaches (Figure 3c) the system of claim 1, wherein the inflatable balloon (36) is configured to not expand concentrically around the shaft lumen (Col 3, lines 14-27, the cylindrical shape allows for a central opening and an elongated tube shape for the rest of the balloon).
Regarding claims 3-8, Goldberger teaches (Figures 3a and 3c) the system of claim 1, wherein the inflatable balloon (36) includes inner and outer walls, wherein the outer wall (28, 30) defines the outer perimeter (30), and wherein the inner wall (31) defines the pass-through lumen (32) that is configured to enable air to pass therethrough while the inflatable balloon (36) is in the expanded configuration (Col 
Regarding claims 10-12, Goldberger teaches the system of claim 1, wherein the catheter shaft (28) further includes an inner tube (17) and an outer tube (28) extending between the proximal and distal portions of the shaft, wherein the outer tube (28) concentrically surrounds the inner tube (17) along the first longitudinal axis (red x). The system of claim 10, wherein the inner tube (17) includes a side port (33), and wherein the inflatable balloon (36) is configured to transition from the non-expanded configuration to the expanded configuration by receiving inflation fluid (Col 4, lines 3-18) through the side port from the inflation lumen (15). The system of claim 1, wherein the inflatable balloon (36) is coupled with the catheter shaft (28) at proximal and distal attachment points (Figure 1, 29 and 20), wherein the proximal attachment point (29) is configured to not move relative to the distal attachment point (20) when transitioning from the non- expanded configuration to the expanded configuration (Col 3, lines 63-68).  

    PNG
    media_image1.png
    223
    424
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    240
    174
    media_image2.png
    Greyscale
 
Regarding claims 15-16, Goldberger teaches a system (Figures 1 and 3a-3c) for dilating a stenotic region of an airway of a patient, the system (Figure 1) comprising:(a) a stylet (19); and (b) a dilation catheter (Figures 3a-3c) comprising: (i) a catheter shaft (28) having proximal and distal portions, wherein the catheter shaft (28) defines: (A) a shaft lumen (17) configured to receive at least a portion of the stylet (19) therethrough, and (B) an inflation lumen (15), and (ii) an inflatable balloon (36) operatively coupled with the distal portion of the catheter shaft (28), wherein the inflatable balloon (36) defines an inflation volume in fluid communication with the inflation lumen (15) of the catheter shaft (Col 3, lines 48-62), wherein the inflatable balloon (36) is configured to transition between non-expanded and expanded configurations (Col 4, lines 3-18) using the inflation lumen (15), wherein the inflatable balloon (36) has an outer perimeter (30) configured to contact the stenotic region of the airway when in the expanded configuration, wherein the inflatable balloon (36) includes a pass-through lumen (32) this is not concentric (Figure 3c) with the shaft lumen (17), wherein the pass-through lumen (32) is in fluid isolation relative to the inflation volume(Figure 3a), and wherein the pass-through lumen (32) is disposed completely within the outer perimeter (30) of the inflatable balloon (36). Goldberger also teaches the system of claim 15, wherein the inflatable balloon (36) includes inner and outer walls, .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberger (US Patent No. 4909252) in view of Wu (US Patent No. 20140277058).
Regarding claim 9, Goldberger teaches the invention as claimed and discussed above except the system of claim 1, wherein the proximal portion of the catheter shaft further comprises a hub, wherein a proximal portion of the stylet includes a luer lock configured to couple with the hub.
However, Wu, in the same field of art, teaches a system (Figures 1 and 2) having a stylet (22), a dilation catheter (8), a shaft lumen (12, Paragraph [0030]), and inflatable balloon (18) wherein the proximal portion of the catheter shaft (12) further comprises a hub (14), wherein a proximal portion of the stylet (22) includes a luer lock (35, 36) configured to couple with the hub (14).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Goldberger to incorporate the teachings of Wu as discussed above, such that the stylet is connected to the dilation catheter for locking means and to keep the stylet in place and movable with the catheter (Wu, Paragraph [0039]).
Regarding claim 13, Goldberger teaches the invention as claimed and discussed above except the system of claim 1, wherein the stylet is malleable. However, Wu, in the same field of art, teaches a system (Figure 2 having a stylet (22), a dilation catheter (8), a shaft lumen (12, Paragraph [0030]), and inflatable balloon (18), wherein the stylet (22) is malleable (Paragraph [0036]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Goldberger to incorporate the teachings of Wu as discussed above, such that the stylet can be adjusted by the user and bent at an angle for easiest entry into the airway anatomy (Wu, Paragraph [0036]). 
Regarding claim 14, Goldberger teaches the invention as claimed and discussed above except the system of claim 1, wherein the catheter shaft includes an atraumatic distal tip. However, Wu, in the same field of art, teaches a system (Figure 2) having a stylet (22), a dilation catheter (8), a shaft lumen (12, Paragraph [0030]), and inflatable balloon (18), wherein the catheter shaft (12) includes an atraumatic distal tip (Paragraph [0037]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Goldberger to incorporate the teachings of Wu as discussed above, such that the atraumatic shape of the tip would help facilitate the user to advance the catheter into the designated airways with little tissue damage (Wu, Paragraph ([0037]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 5108370.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARWA MOSTAFA whose telephone number is (571)272-6498.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARWA MOSTAFA/Examiner, Art Unit 3771                          


/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771